979 So. 2d 1028 (2008)
The CITY OF MIAMI, Appellant,
v.
Miguel GUTIERREZ, as Personal Representative of the Estate of Susana Gutierrez, Appellee.
No. 3D07-1892.
District Court of Appeal of Florida, Third District.
March 12, 2008.
Rehearing Denied May 1, 2008.
Jorge L. Fernandez, City Attorney, and Warren Bittner, Assistant City Attorney, for appellant.
Mintzer, Sarowitz, Zeris, Ledva, & Meyers, LLP, and Addison J. Meyers, and Orlando Valle, Coral Gables, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
The City of Miami appeals an order denying its motion for summary judgment based on worker's compensation immunity. We affirm the order because the undisputed record evidence supports the trial court's finding that the employee was engaged in a recreational activity, unrelated to the work she was hired to perform. *1029 § 440.092(1), Fla. Stat. (2003); Whitehead v. Orange County Sheriff's Dept., 909 So. 2d 344 (Fla. 1st DCA 2005); Madden v. Walt Disney World Co., 711 So. 2d 150 (Fla. 1st DCA 1998).
Affirmed.